Citation Nr: 9913085	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-33 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for multiple sclerosis.

2. Entitlement to service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from March 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions dated in December 1996 and 
September 1997 by the Atlanta, Georgia, Department of 
Veterans Affairs (VA) Regional Office (RO).

Initially, the Board notes that in November 1997, the 
appellant revoked her appointment of the American Legion as 
her representative.  Efforts were undertaken to clarify 
whether she desired representation in the continuance of her 
appeal; however, there was no response to VA's inquiry.

The Board further notes that the appellant submitted a VA 
Form 9 dated in October 1997, in apparent response to the 
September 1997 rating decision which continued the denial of 
service connection for multiple sclerosis and diabetes 
mellitus as well as the denial for a compensable disability 
evaluation for residuals of a left ankle fracture.  Although 
ambiguous in nature, the Board construes this document to 
serve two procedural functions in this case.  First, the 
Board accepts this submission as the appellant's timely 
Substantive Appeal such to perfect her appeal with regard to 
the issues of service connection for multiple sclerosis and 
diabetes mellitus, for which a Statement of the Case was 
issued in September 1997.  The Board next accepts this 
document as the appellant's Notice of Disagreement with the 
RO's determinations in December 1996 and again in September 
1997 that her residuals of a left ankle fracture are 
noncompensably disabling.  In view of these circumstances, 
and the fact that jurisdiction has been established for the 
issues of entitlement to service connection for multiple 
sclerosis and diabetes mellitus, the Board will proceed with 
appellate consideration of these issues.  However, in the 
absence of a Statement of the Case and a Substantive Appeal, 
the issue of entitlement to an increased disability 
evaluation for residuals of a left ankle fracture is the 
subject of the remand immediately following this decision. 

FINDINGS OF FACT

There is no competent evidence of record to relate the 
presence of multiple sclerosis or diabetes mellitus to the 
appellant's period of active duty.


CONCLUSION OF LAW

The claims for service connection for multiple sclerosis and 
diabetes mellitus are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

"[A] person who submits a claim for benefits under a law 
administered by the
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Cambino v. Gober, 10 Vet. App. 507 (1997); 
Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the United States Court of Veterans 
Appeals, now the United States Court of Appeals for Veterans 
Affairs (Court), held that a claim must be accompanied by 
supportive evidence and that such evidence "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary findings of casts, or any cough, etc., in 
service will permit service connection of arthritis, disease 
of the heart, nephritis, or pulmonary disease, etc., first 
shown as a clear-cut clinical entity, at some later date.  
Idem.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id. (emphasis added).  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id; see Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Pursuant to 38 C.F.R. §§ 3.307(a)(3) and 3.309, service 
connection may be granted for diabetes mellitus where the 
evidence establishes it's presence to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  With respect to multiple sclerosis, where the 
disease is shown to have become manifest to a degree of 10 
percent or more within 7 years from the date of separation 
from service, entitlement to service connection is warranted.

After careful review of the evidence of record in this case, 
the Board finds that the appellant has failed to submit 
evidence of well grounded claims for service connection for 
multiple sclerosis and diabetes mellitus.  There is no 
competent evidence of record, either within the service 
medical records dated from 1969 to 1971 or thereafter to 
relate the diagnoses of multiple sclerosis and diabetes 
mellitus to the appellant's period of service or to establish 
onset of diabetes mellitus within the initial post-service 
year or multiple sclerosis within 7 years of discharge.  See 
38 C.F.R. §§ 3.307(a)(3), 3.309.

In fact, the record provides no medical findings either in 
favor of or in opposition to the appellant's assertion 
regarding a relationship between service and the onset of 
diabetes mellitus.  However, the record documents that the 
appellant was first diagnosed with multiple sclerosis in 
1992, approximately 21 years after service discharge and 
provides no basis to relate this diagnosis to service.  

In view of these circumstances, the undersigned concludes 
that the appellant has failed to meet the threshold pleading 
requirement of submitting well grounded claims.  The record 
as it stands is not deemed to reflect competent evidence of 
"a plausible claim."  As noted, the appellant's assertion 
regarding diabetes mellitus and service is the only evidence 
in favor of this claim.  Absent additional support in the 
form of competent medical evidence to suggest a relationship 
between this disorder and service, her contention alone, is 
not of sufficient probative value to well ground this claim.  
As a layperson, she is not competent to relate the presence 
of any current disability to her period of service.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  In contrast to her 
assertions regarding multiple sclerosis and service, the 
evidence of record clearly documents the diagnosis of 
multiple sclerosis in 1992, after a magnetic resonance 
imaging scan (MRI) revealed the presence of demyelination 
changes in the cerebral hemisphere.  This evidence does not 
provide any basis to relate the MRI findings to the 
appellant's period of active duty.

While current diagnoses of multiple sclerosis and diabetes 
mellitus are conceded, the Board finds that the appellant has 
failed to submit evidence to meet the second and third 
requirements of a well grounded claim.  There is no competent 
evidence of either in-service incurrence or aggravation or of 
a nexus between multiple sclerosis, diabetes mellitus and 
service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1996), 
aff'd per curiam 78 F.3d 604 (Fed. Cir. 1996) (table).

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the relationship 
between multiple sclerosis, diabetes mellitus and service are 
inherently incredible when viewed in the context of the total 
record.  

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnoses, 
competent medical evidence to the effect that the claims are 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and contentions with respect to her claims; however, through 
these statements alone, she cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to her 
current diagnoses and their relationship to service because 
her current diagnoses and their relationship to any causative 
factor or other disability, as noted above, is a medical 
conclusion and lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Consequently, lay assertions of medical etiology or diagnosis 
cannot constitute evidence to render a claim well grounded 
under section 5107(a).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
In this case, the appellant has not put VA on notice of the 
existence of any additional evidence that, if submitted, 
could make her claims well grounded.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a).


ORDER

The appeal is denied.


	(CONTINUED ON NEXT PAGE)

REMAND

Review of the record reveals that the appellant has submitted 
a Notice of Disagreement with respect to the December 1996 
and September 1997 denials of her claim for an increased 
disability evaluation for residuals of a left ankle fracture 
prior to the transfer of the claims folder to the Board. In 
such cases, there is authority determining that the appellate 
process has commenced and that the appellant is entitled to a 
statement of the case on the issue.  See Pond v. West, No. 
97-1780 (U.S. Vet.App. Apr. 21, 1999); Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

In this case, while the Board does not have jurisdiction to 
decide the issue under the aforementioned guidance, the issue 
of entitlement to an increased disability evaluation for 
residuals of a left ankle fracture is to be remanded to the 
RO for additional action.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should, in accordance with 
applicable procedures, consider any 
evidence obtained since the NOD, and, as 
appropriate, issue a Statement of the 
Case addressing the issue of entitlement 
to an increased disability evaluation for 
residuals of a left ankle fracture.  

2.  The RO should, with the promulgation 
of the Statement of the Case, inform the 
appellant that to complete the appellate 
process she should complete a timely 
Substantive Appeal and forward it to the 
RO.

Thereafter, and if the foregoing development indicates, the 
case should be returned to the Board for appellate review.  
No action is required of the appellant until she is notified.  
No opinion as to the outcome in this case is intimated by the 
action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

